MINISTERIO DE ENER
E Dr ENERGIA Y MINAS

a]
ro LO
Números -

Letras "TIA

MINISTERIO DE ENERGÍA Y MINAS

Señor Notario:

Sírvase usted extender en su Registro de Escrituras Públicas, una de Contrato de
Garantías y Medidas de Promoción a la Inversión que celebran de una parte el Estado
Peruano, debidamente representado por el Ministro de Energía y Minas, señor Jaime
Quijandría Salmón, autorizado por Decreto Supremo N” 04-94-EM de fecha 03 de
febrero de 1994, a quien en adelante se le denominara “El Estado"; y, de la otra parte,
la Compañía Minera Yanacocha S.R.L., titular de actividad minera, con Registro Único
de Contribuyente N* 20137291313, sociedad existente y constituida de acuerdo con las
leyes de la República del Perú, inscrita en la Ficha N* 39465, asiento 001 del Libro de
Sociedades Contractuales y Otras Personas Jurídicas del Registro Público Minero de la
Oficina Registral de Lima y Callao, domiciliada en Avenida Camino Real N* 348, Torre
El Pilar, Piso 10*, San Isidro, Lima, a quien en adelante se le denominará “El Titular”,

a debidamente representada por el señor Carlos Enrique Santa Cruz Bendezú, con

¡E Documento Nacional Identidad N* 07879078, según poder otorgado en el asiento 31 de
la misma Ficha Registral, que usted señor Notario se servirá insertar, y con la
intervención del Banco Central de Reserva del Perú, para el exclusivo fin de la sub
cláusula 9.2, debidamente representado por su Gerente General (i) señorita Marylin
Choy Chong, identificada con Documento Nacional de Identidad N* 06682171 y/o su
Gerente de Operaciones Internacionales señor Carlos Ballón Ávalos, identificado con
Documento Nacional de Identidad N* 08757380, según comprobante que también se
servirá insertar, al que en adelante se le denominará “Banco Central”, en los términos y
condiciones siguientes:

Cláusula Primera: Antecedentes.

1.1. Con fecha 1 de junio del 2001 “El Titular” invocando lo dispuesto en los artículos
82” y 83* del Texto Único Ordenado de la Ley General de Mineria, aprobado por
Decreto Supremo N? 014-92-EM, el que en adelante se denominará “Texto Único
Ordenado”, presentó ante el Ministerio de Energía y Minas la solicitud
correspondiente para que mediante contrato se le garantice los beneficios
contenidos en los artículos 72”, 80” y 84” del mismo cuerpo legal, en relación a la
inversión y puesta en explotación de sus concesiones mineras, en adelante
“Proyecto La Quinua”.

En atención a lo dispuesto por el articulo 85” del Texto Único Ordenado, “El
Titular” adjuntó a su solicitud el estudio de factibilidad técnico-económico
correspondiente,

El objeto del estudio de factibilidad presentado por Minera Yanacocha S.R.L.; se
efectuó en el "Proyecto La Quinua”, para explotar el yacimiento minero de La
Quinua, ubicado dentro de sus concesiones mineras existentes, ubicadas en la
provincia y departamento de Cajamarca, que consistirá en una mina a tajo abierto
e instalaciones de procesamiento para producir un promedio anual de 1 017 333
onzas de oro. Asimismo, el proyecto incluye, entre otros: desarrollo de mina; una
planta de aglomeración; maquinarias y equipos de acarreo e instalaciones de
procesamiento por lixiviación en pilas como sale de la mina, de captación de la

MINISTERIO DE ENERGIA Y MINAS

E roo: 288
Ed Números CCT
AAA —Á

solución, instalaciones de mezcla y almacenamiento de cianuro; los sistemas de
transferencia y manipuleo; los caminos de acceso a la tubería y a la planta; el
tratamiento de las soluciones en una planta de procesamiento ampliada Merrill
Crowe; y, una planta de tratamiento de agua excedente.

Cláusula Segunda: Aprobación del Estudio de Factibilidad Técnico Económico.

Con fecha 15 de febrero del 2002, mediante Resolución Directoral N” 058-2002-
EM/DGM, la Dirección General de Minería aprobó el estudio de factibilidad técnico-
económico, de acuerdo con lo establecido por el artículo 85” del Texto Único Ordenado.

Cláusula Tercera: De Los Derechos Mineros.

Conforme a lo expresado en 1.1, el “Proyecto La Quinua” se circunscribe a las
concesiones, relacionadas en el Anexo l, con las áreas correspondientes.

Lo previsto en el párrafo que antecede no impide que “El Titular” incorpore otros
derechos mineros al “Proyecto La Quinua” previa aprobación de la Dirección General de
Minería.

Cláusula Cuarta: Del Plan de Inversiones y Plazo de Ejecución

4.1. El Plan de Inversiones incluido en el estudio de factibilidad referido en el artículo
85” del Texto Único Ordenado, comprende en detalle las obras, labores y
adquisiciones necesarias para la puesta en marcha o inicio de la operación
efectiva del “Proyecto La Quinua”, y, precisa además, el volumen aproximado de
producción a obtenerse,

Este Plan de Inversiones, debidamente aprobado por la Dirección General de
Minería para los efectos de la suscripción de este instrumento, forma parte
integrante del mismo como Anexo ll.

El plazo total de ejecución del Plan de Inversiones venció el 31 de diciembre del
2001.

Entre las principales obras y labores contenidas en el Plan de Inversiones figuran
las siguientes:

4.3.1 Preparación del tajo abierto, trabajo que incluye la remoción de
desmontes, la preparación de caminos de acceso y acarreo de mineral y
desmonte y los bancos de explotación.

43,2 Instalación de lixiviación en pilas, pozas de operaciones, de eventos
menores y de eventos mayores.

4.3.3 Instalación de una nueva planta de mezcla de cianuro en La Quinua, y
construcción de un edificio para almacenar cianuro.

MINISTERIO DE ENERG
DPDM - pea Y Mas

MINISTERIO DE ENERGIA Y MINAS

MINISTERIO DE ENERGIA Y MINAS
DPDM - DGM

na,

A
Letras

4.3.4 Construcción de una planta de mezcla y almacenamiento de cal.
4.3.5 Planta de tratamiento de agua excedente.
4.3.6 Planta de aglomeración.

4.4. Con la ejecución del Plan de Inversiones, el titular espera obtener durante el
periodo del contrato una producción aproximada de 1 017 333 onzas de oro por
año.

Cláusula Quinta: Del monto de la inversión del Proyecto La Quinua y de su
financiamiento.

5.1. La ejecución del plan de inversiones requiere de una inversión total aproximada
de US$ 57 925 792,00 (cincuenta y siete millones novecientos veinticinco mil
setecientos noventa y dos y 00/100 dólares americanos); que representa el aporte
propio de “El Titular”.

5.2. El monto definitivo de la inversión se fijará a la terminación de las obras, de
conformidad con lo dispuesto en el artículo 30? del Reglamento del Título Noveno
del Texto Único Ordenado aprobado por Decreto Supremo N? 024-93-EM, que en
adelante se denominará “El Reglamento”.

Cláusula Sexta: De la entrada en producción.

6.1. Se entiende como fecha de entrada en producción, el nonagésimo día de
operación continua del “Proyecto La Quinua”, al 80% del ritmo previsto en 4.4.

6.2. La fecha de entrada en producción, para que sea fijada como tal, deberá ponerse
en conocimiento de la Dirección General de Minería, mediante Declaración Jurada
de “El Titular”, dentro de los noventa (90) días calendario siguientes a dicha fecha.

“1 Cláusula Séptima: De la terminación del Plan de Inversiones

7.4. Dentro de los noventa (90) días de terminada la ejecución del Plan de
Inversiones del “Proyecto La Quinua”, “El Titular” presentará a la Dirección
General de Minería.

7.1.1. Declaración Jurada relativa a la ejecución del mismo, detallando las obras
y adquisiciones realizadas así como el monto definitivo financiado con
endeudamiento y con capital propio.

7.1.2. Estados financieros a la fecha de la conclusión del proyecto, con anexos,
notas demostrativas de las inversiones y adquisiciones realizadas y de su
financiación, respaldados por informes de auditores independientes.

MINISTERIO DE ENERO
10 DE ENERGIA Y MINAS

290

¡IA
Números

TN

FOLIO:

AA TA

MINISTERIO DE ENERGIA Y MINAS

Igualmente, deberá “El Titular” poner a disposición de la Dirección General de
Minería, en el lugar donde lleve su contabilidad, toda ia documentación que
pudiera ser necesaria para comprobar la veracidad de la información contenida en
la declaración.

7.2. La Dirección General de Minería, dentro de los ciento veinte (120) días de
presentada y puesta a su disposición la documentación prevista en 7.1.1, 7.1.2 y
7.1.3 podrá formular observaciones referidas únicamente a la inclusión de
inversiones y gastos no previstos en el Plan de Inversiones o en sus
modificaciones debidamente aprobadas o referidas a errores numéricos;
observaciones que además deberán ser fundamentadas. Si así procediera, “El
Titular” tendrá un plazo de treinta días para absolver las observaciones, vencido el
cual, se abrirá el procedimiento a prueba por treinta días adicionales, vencido el
cual la Dirección General de Minería resolverá dentro de los sesenta (60) días
siguientes.

Bajo responsabilidad del Director General, de no levantarse las observaciones en
el plazo indicado, quedarán automáticamente suspendidos los beneficios del
presente contrato. De continuar esta omisión por sesenta días adicionales, el
contrato quedará resuelto,

Cláusula Octava: Del plazo de las Garantías Contractuales.

8.1. El plazo de las garantías pactadas en el presente contrato se extenderá por
quince (15) años, contados a partir del ejercicio en que se acredite la inversión
realizada y esta sea aprobada por la Dirección General de Minería.

8.2. En cualquier caso, el plazo se entenderá por ejercicios gravables completos y
consecutivos. Los efectos de la garantía contractual regirán según lo dispuesto
por los artículos 33” y 34” del Reglamento, según sea el caso,

Cláusula Novena: De las Garantías Contractuales.

Por la presente, el Estado garantiza a “El Titular”, de conformidad con los articulos 72",

80” y 84” del Texto Unico Ordenado y los artículos 14”, 15”, 16”, 17” y 22” del

Reglamento y, por el plazo precisado en 8.1, lo siguiente:

9.1. Que la comercialización de sus productos será libre conforme prescribe el inciso
d) del artículo 80” del Texto Único Ordenado, es decir, el Estado garantiza la libre
disponibilidad en la exportación y venta interna por “El Titular” de sus productos
minerales, no pudiendo aplicar medidas que puedan:

9.1.1. Limitar la facultad de “El Titular” de vender a cualquier destino.

9.1.2. Suspender o postergar dichas ventas internas y/o exportaciones.

A
MINISTERIO DE ENERGIA Y MINAS
DPOM - OGM

na

E A

Lotras
MINISTERIO DE ENERGIA Y MINAS

9.1.3. Imponer la venta en cualquier mercado, sea local o del exterior.

9.1.4. Imponer el pago de dichos productos a base de trueques o en monedas no
válidas para pagos internacionales.

9.2. Interviene el “Banco Central', en representación del Estado, conforme a lo
previsto en los artículos 72” y 80” del Texto Único Ordenado, para otorgar las
siguientes garantías en favor de “El Titular”, durante el plazo de los beneficios y
garantías:

a) Libre disposición en el país y en el exterior de las divisas generadas
por sus exportaciones, objeto del contrato, de acuerdo a las normas
vigentes a la fecha de suscripción del presente contrato.

b) Libre convertibilidad a moneda extranjera de la moneda nacional
generada por la venta en el país de su producción minera objeto del
contrato, De acuerdo a ello, “El Titular" de la actividad minera tendrá
derecho a adquirir la moneda extranjera que requiera para los pagos
de bienes y servicios, adquisición de equipos, servicios de deuda,
comisiones, utilidades, dividendos, pago de regalías, repatriación de
capitales, honorarios y, en general, cualquier desembolso que requiera
y que el titular tenga derecho a girar en moneda extranjera, de
acuerdo a las normas vigentes a la fecha de suscripción del presente
contrato.

Para efectuar las operaciones de conversión, “El Titular” acudirá a las
entidades del sistema financiero establecidas en el país.

En caso de que el requerimiento de divisas a que se refiere el
presente apartado no pueda ser atendido total o parcialmente por las
entidades mencionadas, el Banco Central proporcionará a “El Titular”
la moneda extranjera, en la medida en que fuere necesario.

Para el fin indicado, “El Titular” deberá dirigirse por escrito al Banco
Central, remitiéndole fotocopia de comunicaciones recibidas de no
menos de tres entidades del Sistema Financiero, en las que se le
informe la imposibilidad de atender, en todo o en parte, sus
requerimientos de divisas,

Las comunicaciones de las entidades del Sistema Financiero serán
válidas por los dos días útiles ulteriores a la fecha de su emisión.

Antes de las 11 a.m. del día útil siguiente al de la presentación de los
documentos precedentemente indicados, el Banco Central comunicará
a “El Titular” el tipo de cambio que utilizará para la conversión
demandada, el que regirá siempre que “El Titular" haga entrega el
mismo día del contravalor en moneda nacional.

MINISTERIO DE ENERGIA Y MINAS
DPDM - DGM

FOLIO: 292

Números

ono,
qna

IÓ] ]T]
Letras

MINISTERIO DE ENERGIA Y MINAS

Si, por cualquier circunstancia, la entrega del contravalor no fuese
hecha por “El Titular” en la oportunidad indicada, el Banco Central le
comunicará al siguiente día útil, con la misma limitación horaria, el tipo
de cambio que regirá para la conversión, de efectuársela ese mismo
día.

Cc) No discriminación en materia cambiaria en lo referente a las
regulaciones que emita el Banco Central y al tipo de cambio aplicable
a las operaciones de conversión, entendiéndose que deberá otorgarse
el mejor tipo de cambio para operaciones de comercio exterior. Si
existiera algún tipo de control o sistema de cambio diferencial.

Ñ 9.2.1. De acuerdo con lo dispuesto en el último párrafo del artículo 15” del
E) Reglamento de la Ley General de Minería, “El Titular” proporcionará al
Banco Central la información estadística que éste le solicite.

9.2.2. “El Titular” tendrá derecho a acogerse total o parcialmente, cuando resulte
pertinente, a nuevos dispositivos legales en materia de cambio o a normas
cambiarias que se emita durante la vigencia del contrato, incluyendo los
dispositivos y las normas que traten aspectos cambiarios no contemplados
en la presente sub-cláusula 9.2, siempre que tengan carácter general o
sean de aplicación a la actividad minera.

El acogimiento a los nuevos dispositivos o normas no afectará la vigencia
de la garantía a que se refiere la presente sub-cláusula 9.2, como tampoco
el ejercicio de las garantías que conciernen a aspectos distintos a los
contemplados en los nuevos dispositivos o normas.

Queda convenido que, en cualquier momento, “El Titular” podrá, retomar la
garantía que escogió no utilizar y que la circunstancia de obrar de esa
manera no le generará derechos u obligaciones por el período en que se
acogió a esos nuevos dispositivos o normas.

Se precisa igualmente que el retorno por “El Titular” a algunas de las
garantías objeto de la presente sub-cláusula 9.2 en nada afecta la garantía
de que se trate o a las demás garantías, ni genera para “El Titular”
derechos u obligaciones adicionales.

La decisión de “El Titular” de acogerse a los nuevos dispositivos o normas,
así como la de retomar la garantía que optó por no utilizar, deberán ser
comunicadas por escrito al Banco Central y sólo desde entonces surtirán
efecto.

9.3. Que tendrá la facultad de ampliar la tasa global anual de depreciación sobre las
maquinarias, equipos industriales y demás activos fijos hasta el límite máximo de
veinte (20%) por ciento anual, como tasa global, a excepción de las edificaciones

MINISTERIO DE ENERG
TER DE ENERGIA Y MINAS

An

MINISTERIO DE ENERGÍA Y MINAS

¡qxII: IIA
Letras

y construcciones cuyo límite máximo será el cinco (5%) por ciento anual, fijada
por la Dirección General de Minería,

La tasa podrá ser variada anualmente por “El Titular”, previa comunicación a la
Superintendencia Nacional de Administración Tributaria, pero sin exceder los
límites señalados anteriormente.

9,4, Que podrá llevar su contabilidad en dólares de los Estados Unidos de
Norteamérica, de acuerdo con lo previsto en el artículo 16* del Reglamento y en el
numeral 4 del artículo 87” del Código Tributario vigente cuyo Texto Único
Ordenado ha sido aprobado por el Decreto Supremo N* 135-99-EF, reglamentado
por el Decreto Supremo N” 151-2002-EF y demás normas vigentes a la fecha de
suscripción de este contrato, en lo que fuera aplicable.

Para el efecto, “El Titular” deberá observar lo siguiente:

9.4.1 Al cierre del ejercicio en que se celebre el contrato se practicarán dos
balances: uno en moneda nacional y el otro en dólares; determinándose
todas las obligaciones de tal ejercicio sobre el balance en nuevos soles.

El balance en moneda nacional deberá reflejar el Ajuste Integral por
Inflación a que se refiere el Decreto Legislativo N” 797 y normas
modificatorias.

9.4.2 La contabilidad se convertirá a dólares, a partir del ejercicio siguiente a
aquél en que se celebre el contrato; lo que se hará de conformidad con las
normas internacionales contables correspondientes, establecidas por el
Comité Internacional de Normas de Contabilidad, fijándose la conversión
en dólares históricos, con dictamen de una firma de auditores
independientes, cuya designación será aprobada previamente por la
Dirección General de Minería a propuesta del titular; sin perjuicio del
cumplimiento de lo establecido en las disposiciones vigentes sobre la
materia.

9.4.3 La cancelación de las obligaciones tributarias y el pago de las sanciones
relacionadas con el incumplimiento de obligaciones tributarias, se
efectuará de acuerdo con lo previsto en el numeral 4 del artículo 87” del
Código Tributario.

9.4.3. Si concluyera el plazo del presente contrato antes de que finalizara uno o
más periodos de cinco (5) años de llevarse la contabilidad en dólares, “El
Titular”, en esta eventualidad deberá, a partir del ejercicio inmediato
siguiente, convertir la contabilidad a moneda nacional empleando para el
efecto las mismas normas y autorizaciones referidas en 9.4.1.

9.4.4. Los ajustes contables que se produzcan como consecuencia de la

conversión a dólares y después de finalizado el contrato, a nuevos soles,
no serán computables para los efectos de la aplicación del Impuesto a la

P

9.5.

Jue De
a Lo,

E

MINISTERIO DE ENERGIA Y MINAS

MiNISTE
DPDM - DGM

294

Números

FOLIO:

Lotras

9.4.5.

9.4.6.

Renta.

El tipo de cambio de conversión en el caso de impuestos pagaderos en
nuevos soles, será el más favorable para el Fisco.

Queda expresamente establecido que durante el periodo en que “El
Titular” esté sujeto a llevar su contabilidad en dólares, quedará excluido de
las normas de Ajuste Integral por Inflación a que se refiere el Decreto
Legislativo N* 797 y normas modificatorias, y cualquier reevaluación o
revalorización voluntaria de sus activos no tendrá efecto tributario alguno;
salvo lo dispuesto en el numeral 1 del artículo 104? de la Ley del Impuesto
a la Renta, cuyo Texto Único Ordenado ha sido aprobado por Decreto
Supremo N” 054-99-EF,

Que gozará de estabilidad tributaria en los términos establecidos en los incisos a)
y e) del artículo 80” del Texto Único Ordenado y en el Reglamento, y en las Leyes
N? 27341, N* 27343 y N” 27909 que regulan los contratos de estabilidad tributaria,
sin que las modificaciones y nuevas normas que se dicten a partir del día
siguiente de la fecha de suscripción del contrato, la afecten en forma alguna.

Sin perjuicio de lo indicado en el párrafo anterior, la garantía de estabilidad
tributaria comprende el siguiente régimen:

9.5.1.

9.5.2

9.5.3.

9.5.4.

9.5.5,

9.5.6.

El Impuesto a la Renta, el procedimiento de determinación y las tasas del
mismo establecidos por las disposiciones vigentes a la fecha de
suscripción del contrato, con las deducciones y condiciones establecidas
en el inciso d) del artículo 72” del texto único ordenado y en la forma
dispuesta por el articulo 11” del reglamento.

La compensación y/o devolución tributaria, en la forma establecida por tos
dispositivos vigentes a la fecha de suscripción del contrato.

Los derechos arancelarios de acuerdo con las normas vigentes a la fecha
de suscripción del contrato.

Los tributos municipales se aplicarán de acuerdo con las normas vigentes
a la fecha de suscripción del contrato.

La opción de renuncia total del Régimen de Estabilidad Tributaria que
garantiza el presente contrato, es por una sola y definitiva vez siendo
entonces de aplicación el régimen común, de conformidad con lo
establecido en el numeral 2.1) del artículo del artículo 2” de la Ley N”
27343 y el artículo 88” del Texto Único Ordenado, modificado por el
artículo 3? de la Ley N* 27343.

La estabilidad del Impuesto General a las Ventas, Impuesto Selectivo al
Consumo, Impuesto de Promoción Municipal y cualquier otro impuesto al

FuO DE ENERGIA Y MINAS

q _ILAAX'N A A

MINISTERIO DE ENERGIA Y MINAS
DPOM - DGM

295

Números

Sa

FOLIO: —

-z--á==--á<-.-<<ÓA———
Letras

MINISTERIO DE ENERGIA Y MINAS

consumo comprenderá únicamente su naturaleza trasladable,

9.5.7. Se incluyen los regímenes especiales referentes a la devolución de
impuestos, admisión temporal y similares, así como el régimen aplicable a
las exportaciones.

9.5.8. Tratándose de exoneraciones, incentivos y demás beneficios tributarios
referentes a los impuestos y regímenes estabilizados, la estabilidad estará
sujeta al plazo y condiciones que establezca el dispositivo legal vigente a
la fecha de suscripción del presente contrato.

9.6. Que en el marco de estabilidad administrativa referido en el inciso a) del artículo
72* del Texto Unico Ordenado, se comprende lo siguiente:

0 9.6.1 El derecho de vigencia de las concesiones mineras con la tasa de US $
3.00 por hectárea por año, según el artículo 1” del Decreto Legislativo N*
913, y el de la concesión de beneficio; 2.99 UIT hasta 5,000 TM/día y 2
ÚIT por cada 5,000 tm/día adicionales de capacidad instalada, con
excepción de la concesión minera Chaupiloma Dos, que forma parte del
Contrato de Estabilidad Tributaria suscrito con el Estado Peruano
mediante Escritura Pública del 21 de octubre de 1998, referido al Proyecto
Cerro Yanacocha; y por el cual se ha estabilizado su derecho de vigencia
con la tasa de US $ 2,00 por hectárea por año.

9.6.2. Las demás contenidas en el Texto Único Ordenado y su Reglamento.

En consecuencia, los mecanismos, tasas y dispositivos legales de aplicación a lo
establecido en las sub cláusulas 9.5 y 9.6 son las siguientes:

Para 9.5.1 la Ley de Impuesto a la Renta cuyo Texto Único Ordenado fuera
aprobado por Decreto Supremo N* 054-99-EF. El capitulo 11! del Titulo Noveno del
Texto Único Ordenado de la Ley General de Minería, tal y como han sido
modificados a la fecha de suscripción del contrato. Los incisos e) y f) del articulo
72* del Texto Único Ordenado. El artículo 1” de la Ley N” 27343 y la Ley N*
27909.

En los casos en que “El Titular” deba pagar Impuesto a la Renta, le resultará de
aplicación el régimen del Impuesto a la Renta, cuya estabilidad se garantiza en
los términos previstos en la sub cláusula 9.5,

La tasa aplicable del impuesto a la renta es de 27% más 2 (dos) puntos
porcentuales, en cumplimiento de las disposiciones comprendidas en el artículo 1*
de la Ley N* 27343. De ser el caso, serán también de aplicación las disposiciones
del segundo párrafo del artículo 55” de la Ley del Impuesto a la Renta, en este
sentido, se aplicará una tasa adicional del 4.1% sobre toda suma cargada como
gasto que resulte renta gravable o cargo a utilidades o reservas de libre
disposición siempre que el egreso, por su naturaleza, signifique una disposición

D

MINISTERIO DE ENERGIA Y MINAS

cn 00
e,

E

Números

Letras

indirecta de dicha renta, no susceptible de posterior control tributario.

Para 9.5.2 el inciso c) del articulo 72” del Texto Único Ordenado según el artículo
6” del Reglamento, el Capitulo IX del Titulo | del Texto Único Ordenado de la Ley
del Impuesto General a las Ventas e Impuesto Selectivo al Consumo, aprobado
por Decreto Supremo N? 055-99-EF; así como los Capítulos V y VI del Titulo V del
Decreto Legislativo N* 809; y el artículo 1* de la Ley N* 27343.

Para 9.5.3 el Decreto Legislativo N” 809, Ley General de Aduanas, su
Reglamento aprobado por Decreto Supremo N” 121-96-EF, tal como han sido
modificados a la fecha de suscripción del presente contrato. Los derechos
arancelarios operan con la tasa del 4%, 7%, 12% y 20% según lo indicado en el
Decreto Supremo N” 100-93-EF, el Decreto Supremo N” 035-97-EF, Decreto
Supremo N” 073-2001-EF, Decreto Supremo N” 103-2001-EF, el Decreto
Supremo N* 165-2001-EF, el Decreto Supremo N” 047-2002-EF, el Decreto
Supremo N” 063-2002-EF, el Decreto Supremo N* 119-2002-EF, el Decreto
Supremo N* 135-2002-EF, el Decreto Supremo N* 144-2002-EF y el artículo 1* de
la Ley N* 27343 y sus correspondientes modificatorias, siendo aplicables en todo
caso las tasas vigentes a fecha de suscripción de este contrato.

Para 9.5.4 artículo 76* del Texto Único Ordenado y las normas pertinentes del
Decreto Legislativo N* 776, Ley de Tributación Municipal.

Para 9.5.6 y 9.5.8, los literales b) y d) del artículo 1.1 de la Ley N” 27343,
respectivamente.

Para 9.5.7 Capitulo IX del Título | del Texto Único Ordenado de la Ley del
Impuesto General a las Ventas e Impuesto Selectivo al Consumo aprobado por
Decreto Supremo N* 055-99-EF, así como los Capítulos Ill, V y VI del Título V det
Decreto Legislativo N* 809; y el literal c) del artículo 1.1 de la Ley N* 27343,

Para 9.6.1 los artículos 39”, 46”, 47" y 61” del Texto Único Ordenado y las
modificaciones contenidas en el Decreto Legislativo N* 868, Ley 27015, Decreto
Legislativo N? 913 y Ley N* 27341,

Para 9.6.2 los incisos g), k) y 1) del artículo 72” y el inciso f) de! artículo 80” del
Texto Único Ordenado.

Asimismo, el Estado otorga a “El Titular” las siguientes garantías contenidas en
los incisos h) e i) del artículo 72” y c) del artículo 80* del Texto Único Ordenado:

a) No discriminación en materia cambiaria en lo referente a la regulación,
tipo de cambio u otras medidas de política económica que dictamine.

b) Libertad de remisión de utilidades, dividendos, recursos financieros y
libre disponibilidad de moneda extranjera en general.

04 08,
En

MINISTERIO DE ENERGIA Y MINAS

MINISTERIO DE ENERGIA Y MINAS
DPDM - DGM

297

Números

FOLIO: —

—
Letras

c) No discriminación en todo lo que se refiere a materia cambiaria en

general.

Cláusula Décima: De las otras y/o Nuevas Disposiciones Legales.

Sin perjuicio de lo establecido en 9,2, sub-parágrafo a):

10.1. Queda expresamente establecido que no le será de aplicación a “El Titular”, ley o
reglamento alguno posterior a la fecha de suscripción del contrato que, directa o
indirectamente, desnaturalice las garantías previstas en la cláusula novena, salvo
el caso de tributos sustitutorios en que será de aplicación lo previsto en el articulo
87” del Texto Único Ordenado, o si “El Titular” optase por acogerse a lo dispuesto
por el artículo 88” del mismo cuerpo legal cuyo texto ha sido sustituido por el

artículo 3” de la Ley N* 27343.

10.2. Quedará igualmente exento de cualquier gravamen u obligación que pudiera
significarle disminución de su disponibilidad de efectivo, tales como inversiones
forzosas, préstamos forzosos o adelantos de tributos, salvo las tasas por servicios

públicos.

Cláusula Décimo Primera: De las facilidades y concesiones.

11,1.Para la debida ejecución del presente contrato, el Estado de conformidad con las

disposiciones legales vigentes, otorgará a

Titular”

las concesiones,

autorizaciones, permisos, servidumbres, derechos de agua, derechos de paso,
derechos de vías y demás facilidades, siempre y cuando cumpla con los
requisitos señalados en la ley. Asimismo le otorgara todos los derechos previstos

en el artículo 37” del Texto Único Ordenado.

11.2.“El Titular” o sus contratistas autorizados podrán construir instalaciones

Cláusula Décimo Segunda: Del caso fortuito o fuerza mayor.

temporales para atender las diferentes áreas de trabajo de! “Proyecto La Quinua”,
previa autorización de la Dirección General de Minería, debiendo poner en su
conocimiento, por anticipado, la fecha de retiro de tales obras.

Si por caso de huelgas, actos del gobierno, tumultos, motines, inundaciones,
terremotos, erupciones volcánicas, huaicos, epidemias u otras causas derivadas del
caso fortuito o fuerza mayor, debida y oportunamente acreditada ante la Dirección
General de Minería, se impidiera cumplir o se demorase el cumplimiento de las
obligaciones indicadas en este contrato, dicho impedimento o demora no constituirá
=) incumplimiento del contrato y el plazo para cumplir cualquier obligación indicada en el
presente instrumento será extendido por ei tiempo correspondiente al periodo o
periodos durante los cuales “El Titular” haya estado impedido de cumplir o haya

demorado sus obligaciones contractuales, como consecuencia de las razones

especificadas en esta cláusula,

MINISTERIO DE ENERGIA Y MINAS

Cláusula Décimo Tercera: De los dispositivos legales aplicables.

Sin perjuicio de lo establecido en 9.2, sub-parágrafo a), las referencias a leyes, decretos
legislativos, decretos leyes, decretos supremos y otras disposiciones legales en este
instrumento, se entiende realizadas de acuerdo con los textos existentes a la fecha de
suscripción del contrato; y no interfieren, limitan o disminuyen los derechos de “El
Titular” para gozar de todos los beneficios previstos por la legislación vigente a la fecha
de suscripción del contrato para efecto de lo que se garantiza con este contrato; ni lo
exime del cumplimiento de las obligaciones previstas en la legislación vigente aplicable
a la fecha de suscripción del contrato, o en las disposiciones que se dicten
posteriormente, siempre que estas últimas no se opongan a las garantias otorgadas por
el presente contrato.

Cláusula Décimo Cuarta: De la invariabilidad del contrato.

Este contrato no puede ser modificado unilateralmente por alguna de las partes. Para
su modificación se precisará el otorgamiento de escritura pública, una vez que las
partes contratantes hayan llegado a un acuerdo respecto a dicha modificación.

Cláusula Décimo Quinta: De la no adjudicación del contrato.

Este contrato no podrá ser objeto de cesión, adjudicación, aporte u otro modo de
transferencia o adjudicación, sin consentimiento previo y expreso del Estado.

Cláusula Décimo Sexta: De la resolución del contrato

Constituye causal de resolución del presente contrato:

16.1. El incumplimiento de lo pactado en las cláusulas décimo cuarta y décimo quinta.

16.2. El incumplimiento de la ejecución de! estudio de factibilidad en el plazo pactado en
4.2, salvo causas de fuerza mayor o caso fortuito, así como de la presentación de

las declaraciones juradas al término de las obras.

16.3. Si "El Titular” no levantará las observaciones en los plazos y condiciones
establecidos en 7.2.

16.4, Solamente en lo que corresponde a la garantía de estabilidad tributaria, el
incumplimiento, por parte de “El Titular”, del régimen tributario que se garantiza en
el presente contrato, de conformidad con lo establecido en el artículo 89” del
Texto Único Ordenado y demás disposiciones vigentes a la fecha de suscripción
del contrato.

Cláusula Décimo Séptima: De la entrada en vigencia.

El presente contrato entrará en vigencia en la fecha de su suscripción por las partes, sin

P>

Ls —

atras

EN

MINISTERIO DE ENERGIA Y MINAS

perjuicio de su elevación a escritura pública y de su inscripción en el Registro Público
Minero de la Oficina Registral de Lima y Callao.

Cláusula Décimo Octava: Del domicilio.

Para los efectos de este contrato y de toda notificación judicial o extrajudicial que se le
dirija, “El Titular” señala como su domicilio en Lima el que figura en la introducción de
este instrumento, Todo cambio deberá hacerse en forma que quede situado dentro del
radio urbano de la Gran Lima, de modo que se reputarán validas las notificaciones y
comunicaciones dirigidas al domicilio anterior, mientras no se haya comunicado dicho
cambio mediante carta notarial a la Dirección General de Minería, Superintendencia
Nacional de Administración Tributaria y Banco Central.

Cláusula Décimo Novena: Encabezamiento de las cláusulas.

Los encabezamientos o títulos de las cláusulas de este contrato han sido insertados
únicamente para facilitar su uso.

Cláusula Vigésima: De los gastos y tributos que ocasione el contrato.

Todos los gastos y tributos relacionados con la celebración de este contrato serán de
cargo exclusivo de “El Titular”, incluyendo un juego de testimonio y copia simple para la
Dirección General de Minería, Superintendencia Nacional de Administración Tributaria y
Banco Central.

Agregue usted señor Notario lo que sea de ley, cuidando de pasar los partes
pertinentes al Registro Público Minero de la Oficina Registral de Lima y Callao, para su
correspondiente inscripción.

Lima, 25 JUL. 2003

Alb, ES

MINISTERIO DE ENERGIA Y MINAS
DPOM - DGM

MINISTERIO DE E FNERCIA, Y MINAS

300

FOLIO — 2
Números

q A AA AAáÁ
Letras

ANEXO NI

DERECHOS MINEROS DEL PROYECTO LA QUINUA
MINERA YANACOCHA S.R.L.

TITULAR Chaupiloma Dos de Cajamarca
DEPARTAMENTO Cajamarca
PROVINCIA Cajamarca
DISTRITO Cajamarca
INSCRIPCIÓN RPM
NOMBRE HECTÁREAS | ASIENTO | PEA |

iloma Dos (*)
¡Chaupiloma Once
¡Chaupiloma Trece
¡Chaupiloma Catorce
¡Chaupiloma Quince
¡Chaupiloma Dieciceis
¡Chaupiloma Diecisiete
Chaupiloma Diecinueve
Chaupiloma Veintiuno
Chaupiloma Veintiuno A-2
Chaupiloma No 42
Chaupiloma 45
Chaupiloma 49
Chaupiloma 50
Chaupiloma 51
¡loma 54

na
Da

Nada A ABRA

La Providencia
Mirtha 111

VONAN 222222 2D

N
»

TOTAL

Letras

301

MINISTERIO DE ENERGÍA Y MINAS
DPDM - DGM

00Z'Z8S'L euIlA o¡omeseg

S978'ZP8'vz O3e0y!
3 omBieg ep odimb3 eveumbeja

000'¿96'€ UO0eJaLUO|Dy ep eJueid;

10OL'9S€'€ Sapep0e, seo Á sezod 'UOIDeALJap]
2P SAJBUEo 'UQIDSIAIXIT DP SEYOuURo]

Los Lsuancaosol sumaron Lzuenizo | zograias Í orsooe Lore Ll omor Í  noraroszo |

TU'S VHIOIVNVA VIINIMN
1007 JY8AIDIO - OINNF VANINO W1 OLIJAOYA 130 SINOISYJANI 30 VINVYUDONOYO 130 NIMVNSIY

1 N OXINV

